       Case 5:20-cv-00417-JKP-ESC Document 26 Filed 02/18/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION


WILLIAM SNYDER,                                 §
                                                §
                   Plaintiff,                   §                SA-20-CV-00417-JKP
                                                §
vs.                                             §
                                                §
C R BARD INCORPORATED, BARD                     §
PERIPHERAL VASCULAR                             §
INCORPORATED,                                   §
                                                §
                   Defendants.                  §

                                            ORDER

        Before the Court in the above-styled cause of action is the parties’ Joint Motion for

Extension of Stay and Status Report [#25]. By their motion, the parties ask the Court to extend

the stay of this case for an additional 90 days to provide them with more time to finalize the

settlement of the 350 cases resolving this matter. The Court will grant the motion.

        IT IS HEREBY ORDERED that the parties’ Joint Motion for Extension of Stay and

Status Report [#25] is GRANTED.

        IT IS FURTHER ORDERED that the October 23, 2020 Stay is extended and all

proceedings, including discovery and all pretrial deadlines, are STAYED for 90 days pending

Plaintiff’s dismissal.

        IT IS FINALLY ORDERED that if a dismissal has not been filed at the end of the 90-

day stay (on or before May 19, 2021), the Parties shall file a Joint Status Report regarding the

status of the settlement.




                                                1
Case 5:20-cv-00417-JKP-ESC Document 26 Filed 02/18/21 Page 2 of 2




IT IS SO ORDERED.

SIGNED this 18th day of February, 2021.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE




                                     2
